Citation Nr: 1720935	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for dental crowns with gum bleeding, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for appendicitis, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for bilateral chronic Achilles and hamstring tendonitis, based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for bilateral foot blisters, based upon substitution of the appellant as the claimant.

5.  Entitlement to service connection for chronic rib pain, including as due to an undiagnosed illness or a chronic multi-system illness, based upon substitution of the appellant as the claimant.

6.  Entitlement to service connection for stomach pain, including as due to an undiagnosed illness or a chronic multi-system illness, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Although the rating decision itself only denied service connection for cause of death, the November 2010 notification letter informed the appellant that death pension and accrued benefits had also been denied.

In June 2010, the Veteran unfortunately died.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

The Board notes that a Board hearing was scheduled for June 2016, of which the appellant was sent notice.  However, prior to the scheduled hearing, the appellant submitted a brief in lieu of hearing as she was unable to attend the hearing at the designated location.  The hearing request is deemed withdrawn.

The appellant's attorney has argued that the Veteran's claim for service connection for low back pain was never adjudicated by the RO and remains pending.  The record shows that the Veteran submitted a claim for low back pain in December 2001, and in a June 2002 rating decision, the RO granted service connection for lumbosacral strain based on in-service complaints of low back pain and diagnosis of mechanical low back pain, and a May 2002 VA examination during which time the Veteran reported in-service lumbar pain and current lumbosacral pain.  An initial rating of 10 percent was assigned based on painful or limited motion.  Based on the foregoing, the claim for low back pain has been adjudicated the RO and the award of service connection is considered a complete grant of the benefits sought with regard to the back claim.

Additionally, in a June 2016 brief, the appellant's attorney stated that the RO erred in "not considering that the combination of conditions and symptoms [including lower back pain] as a precursor to what was ultimately diagnosed as colon cancer."  This argument is moot as the service connection for the cause of the Veteran's death due to colon cancer was granted in October 2014.  

Further, the Board finds moot the assertion that the RO erred in not considering chronic multi-symptoms illness or Gulf War syndrome and/or as due to exposure to ionizing radiation as a theory for his claimed low back pain.  As indicated, the Veteran was awarded service connection for his low back condition, specifically diagnosed as a lumbosacral strain.  It is now unnecessary to consider an alternative theory of service connection as service connection has already been granted.  Accordingly, the Board determines that the claim of low back pain was properly adjudicated and satisfied in a June 2002 rating decision and is not pending before the Board.

The record shows that a claim for special monthly compensation (SMC) for aid and attendance was filed in December 2009 and withdrawn by the Veteran in January 2010, prior to adjudication by the RO.  However, the appellant's attorney asserts that the Veteran did not withdraw his claim for aid and attendance as it was not in writing or signed by him.  Nonetheless, the evidence shows that, in January 2010, the Veteran called VA, stating that he wanted to withdraw this claim as he was already receiving aid and attendance.  A VA Form 21-0820, Report of General Information, was completed and that document memorialized in writing the content of the telephone call.  As such, the Veteran's request to withdraw his claim is considered to be in writing.  

Additionally, the appellant's attorney feels that the Veteran who was terminally ill was wrongly misled to believe that he was already receiving aid and attendance.  However, after the phone call noted above, the RO, in a February 2010 letter, confirmed the withdrawal of the claim for aid and attendance, and informed him that a review of this file shows that he had not been receiving aid and attendance.  Despite this notice, there is no evidence showing that the Veteran ever contacted the RO in order clarify any intention of pursuing the claim.  It was only years after his death that the appellant's attorney raised this argument.  Further, the Board acknowledges the attorney's argument that no notice of an adverse action was sent regarding the claim of aid and attendance, citing 38 C.F.R. § 3.103(b)(2) (2016).  The Board notes that certain notice of proposed adverse action is required when an adverse action is implemented that affects the award of aid and attendance.  However, in this case, aid and attendance was never awarded; as such, there is no specific notice of proposed adverse action required for this issue.  Therefore, the Board determines that the issue of aid and attendance was properly withdrawn by the Veteran prior to any adjudication by the RO.

The Board also recognizes the argument that the Veteran's claim for stomach pain had not been satisfied by the award of service connection for GERD.  It is argued that the Veteran had filed in December 2011 claims for both stomach pain and GERD.  The Board agrees that the award of service connection for GERD does not necessarily encompass the Veteran's claim for stomach pain.  Accordingly, the stomach pain claim remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral chronic Achilles and hamstring tendonitis, bilateral foot blisters, chronic rib pain, and stomach pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed claims for service connection for bilateral chronic Achilles and hamstring tendonitis, bilateral foot blisters, appendicitis, chronic rib pain, stomach pain, and dental crowns with gum bleeding, all of which had not yet been adjudicated by the RO at the time of his death.

2.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

3.  The Veteran does not currently have a dental disorder due to a trauma or injury during his active service; there is no evidence of any loss of the ramus, condyloid process, coronoid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible.

4.  An in-service incurrence of appendicitis was ruled-out and no post-service residuals of any appendicitis are demonstrated.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. §5121A (West 2014).

2.  The criteria for service connection for a dental disorder for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2016).

3.  The criteria for service connection for appendicitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

A.  Appellant as Substitute Claimant

When a veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that in December 2001 the Veteran filed service connection claims for dental crowns with gum bleeding, appendicitis, bilateral chronic Achilles and hamstring tendonitis, bilateral foot blisters, chronic rib pain, and stomach pain.  The RO never adjudicated those claims in full, and the Veteran unfortunately died in June 2010.

In July 2010, the RO received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, which is also construed as a request to be a substitute claimant in the Veteran's pending claims.

In January 2017, the RO substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's claims.  38 U.S.C.A. § 5121A.  As noted, the Veteran died in June 2010, after having filed his claims.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In summary, the appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in January 2017.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  The appellant is a properly substituted claimant.

B.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter on March 14, 2002.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), VA medical records, and identified private treatment records have been obtained.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Claims for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Aside from the general statutes and regulations, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.

For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

Section 3.317 also includes presumptive service connection for certain infectious diseases but the Veteran is not claiming, nor is there any medical evidence to suggest, that he suffered any of the listed infectious diseases.  As such, this part of 38 C.F.R. § 3.317 does not apply.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


A.  Dental Crowns with Gum Bleeding

Compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-16 (2016).  DC 9913 applies to dental service connection claims involving teeth.

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, DC 9913.

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.

Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes.

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.

Here, the Veteran filed a claim for entitlement to service-connected compensation for dental crowns with gum bleeding.  In his December 2001 claim, immediately after separation from service, he reported that the gum bleeding began in March 1993 and that he got his crowns in January 1995.

STRs reflect that he reported severe tooth or gum trouble at his May 2001 separation examination.  The examiner however noted that the Veteran's dental condition was acceptable.  He also reported periodontal pain in June 2001.  In a July 2001 Comprehensive Clinical Evaluation Program (CCEP) report, the Veteran reported an onset of bleeding gums more than three months after his Gulf War service, with a duration of greater than three years and which occurred most of the time.

Post-service VA treatment records from December 2005 to June 2007 reflect dental crowns and potential injury due to dental crowns; complaints of sore gum behind the anterior upper tooth for two weeks, which was assessed as a mild herpetic outbreak; and a small oral lesion on the outside of his upper left gums, which caused some discomfort.

On review, the Board finds that service connection for a dental disorder is not warranted.  There is no competent evidence that the Veteran suffered from a dental disorder for which VA compensation benefits are payable.  In this regard, the medical evidence, as discussed above, reflects that the Veteran had dental crowns and gum bleeding which, as discussed above, cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.

Moreover, the Veteran did not contend, nor does the record indicate, that he experienced any dental trauma in service.  VA's General Counsel held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In summary, the evidence does not show that the Veteran's in-service dental crowns and gum bleeding were the result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.

Compensation for a dental disability is warranted only when due to trauma with resultant loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible.  Compensation is specifically not warranted for replaceable missing teeth to include those extracted during service.  As such, the claim seeking compensation for a dental disorder, specifically dental crowns with gum bleeding, is precluded by the regulation and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the Board reiterates that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, which is no longer relevant in this case.  

For these reasons, the Veteran's service connection claim for a dental disorder is denied.

B.  Appendicitis

The Veteran claimed service connection for an appendicitis.  In his December 2001 claim, he reported that he had appendicitis in September 1999.  

Based on all of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for appendicitis.

The competent evidence does not demonstrate that the Veteran had experienced an appendicitis during service.  In this regard, a September 1999 STR shows that the Veteran sought emergency medical treatment for abdominal pain, among other things.  Examination revealed tenderness upon palpation of the right upper quadrant of the abdomen.  The impression was abdominal pain.  He was admitted for observation and ultimately assessed with gastritis.  An appendicitis was not diagnosed.  Subsequent STRs dated in April 2001 STR reflect the Veteran's complaint of pain in the right upper quadrant of the abdomen for which he underwent an ultrasound of the abdomen to rule out cholelithiasis and the study was normal.  On the Veteran's May 2001 separation examination report, the examiner noted that the Veteran had had intermittent right upper quadrant pain, but noted that the ultrasound was normal.  The examiner further noted that a diagnosis of an appendicitis had been ruled-out.

Notably, the Veteran's separation examination report is probative as to his subjective reports and their resulting objective findings, and was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board recognizes the Veteran's in-service complaints of pain in the right upper quadrant of his abdomen.  Nonetheless, an appendicitis had been ruled out.  There is simply no probative evidence demonstrating that the Veteran experienced an appendicitis during service.  
The Board next finds that there are no post-service records demonstrating an appendicitis or any residuals thereof.  

The Board recognizes the Veteran's belief that he had had an appendicitis during service.  The Veteran, as a lay person, is certainly competent to report observable symptoms such as pain in the right upper quadrant of his abdomen.  That notwithstanding, the Veteran was not competent to render a medical diagnosis as such requires medical training.

Based on the foregoing, the evidence weighs against a finding that the Veteran had appendicitis that is related to any incident in service.  Accordingly, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Nonetheless, as determined above, the Board finds that a claim for stomach pain is still pending.  Moreover, the record reflects that the Veteran was a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. §3.317.  Accordingly, the claim for general stomach pain will be addressed in the remand portion below, with consideration of whether any stomach pain was part of an undiagnosed illness or a chronic multi-system illness pursuant to 38 C.F.R. § 3.317.

ORDER

Entitlement to service connection for dental crowns with gum bleeding, based upon substitution of the appellant as the claimant, is denied.

Entitlement to service connection for appendicitis, based upon substitution of the appellant as the claimant, is denied.

REMAND

A remand is necessary in this case in order to obtain VA opinions regarding the claims for bilateral chronic Achilles and hamstring tendonitis, bilateral foot blisters, and chronic rib pain, as there is evidence of an in-service incurrent and a current disability, but no VA examination was provided prior to the Veteran's death.  A remand is also necessary in order to further develop the claim for stomach pain.

Regarding the Veteran's claim for service connection for bilateral chronic Achilles and hamstring tendonitis, STRs reflect that he was assessed with tendonitis in July 1991; that he complained of right thigh and leg pain for two weeks in October 1993, which was described as insidious onset of muscular distress at the right lateral thigh and right lower leg laterally; and a February 1994 assessment to rule out stress [illegible] vs. Achilles tendonitis.  However, at his May 2001 separation examination, he was evaluated to have normal lower extremities.  VA treatment records reflect hamstring tightness bilaterally in December 2002 and January 2003.  Private treatment records from March to April 2010 reflect complaints of left leg pain and swelling and weakness, assessment of deep venous thrombosis, and scans showing left prevertebral mass.  It is not clear from the record whether the Veteran's current leg complaints and diagnoses are related to his in-service complaints or to any service-connected disabilities.

The Veteran contended that his blisters began in June 1994.  STRs reflect complaints of blisters on his feet in May 1998, at which time he reported that they appeared when he was in the desert, stopped when he returned to the United States, but now occurred again.  The impression was a small abscess.  Subsequently at the May 2001 separation examination, he was found to have abnormal feet, specifically mild symptomatic pes planus, but blisters were not noted.  The July 2001 CCEP reflects reports of rashes/blisters with an onset of three months after conflict, which he currently experienced with a duration of more than three years and that occurred all the time.  A January 2003 VA treatment record reflects the Veteran's request for a refill of cortisone cream for the blister lesions he got on his feet.  It is not clear from the evidence of record whether the Veteran's in-service and post-service blisters are related to his service-connected pes planus with plantar fasciitis, or are a separate and distinct disability.

Additionally, regarding the Veteran's claim for chronic rib pain, STRs reflect that he sustained a rib cage injury in September 2000, described as falling on his ribs, resulting in pain with running and lifting and tenderness to palpation.  He was assessed with probable bruised ribs on the right.  He also complained of right ribcage pain in January and April 2001, at which times he was assessed with right ribcage costochondritis and rule/out cholelithiasis, gastritis secondary to nonsteroidal anti-inflammatory drug.  Post-service, the Veteran began complaining of severe right ribcage pain in January 2004; complained of left lower anterior ribcage pain, which was assessed as musculoskeletal chest wall pain, in June 2005; and had tender inferior margin left anterior ribcage lateral to the midclavicular line in August 2005, April 2006, and December 2006.  In May 2007, he again complained of right-sided ribcage pain for the past four months, noting that he was encouraged by his chemotherapy doctor to have the pain evaluated as it was not related to his colon cancer.  Private treatment records from August 2009 to May 2010 reflect a CT scan revealing diffuse pulmonary metastases and a number of sclerotic lesions within the posterior right sixth rib that would be consistent with metastatic disease, CT angiography of the chest revealing innumerable bilateral pulmonary nodules consistent with metastatic disease and sclerotic lesions affecting the ribs bilaterally, and x-rays of the chest revealing pulmonary nodules and infiltrates.  It is not clear from the record whether the Veteran's current ribcage complaints and diagnoses are related to his in-service complaints or to any service-connected disabilities.

In light of the post-service treatment records reflecting current complaints and/or diagnoses of the three claimed disorders stated above, as well as in-service complaints and treatment, the Board finds that a VA opinion should be provided to attempt to ascertain the likely etiology of the Veteran's bilateral chronic Achilles and hamstring tendonitis, bilateral foot blisters, and chronic rib pain.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Furthermore, in December 2001, the Veteran filed a claim for service connection for stomach pain.  In June 2002, the RO granted service connection for gastroesophageal reflux disorder (GERD) and appears to have included the claim for stomach pain.  However, the Board finds that the June 2002 rating decision does not fully and adequately adjudicate the stomach pain claim as stomach pain could be a separate and distinct disability separate from GERD.  Accordingly, further development and adjudication is required for this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's bilateral chronic Achilles and hamstring tendonitis.  The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*July 1991 STR reflecting an assessment of tendonitis

*October 1993 STR reflecting complaint of right thigh and leg pain for two weeks

*February 1994 STR reflecting an assessment of rule out stress [illegible] vs. Achilles tendonitis

*December 2002 and January 2003 VA treatment record reflecting complaints of hamstring tightness

*March 2010 private treatment records reflecting complaint of left leg pain and swelling and assessment of left thigh extensive deep venous thrombosis

*April 2010 private treatment record reflecting leg weakness and scans showing left prevertebral mass

After reviewing the claims file in its entirety, the examiner is asked to address the following:

Provide an opinion as to whether the Veteran's post-service leg disorders (bilateral chronic Achilles and hamstring tendonitis), at least as likely as not, had their onset during service or is otherwise related to it. 

A complete rationale should be provided for any opinion provided.  

2.  Obtain a VA medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's bilateral foot blisters.  The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*May 1998 STR reflecting complaints of blisters on his feet, which began when he was deployed to the desert, went away, and then returned.

*July 2001 CCEP reporting rashes/blisters with an onset of three months after conflict that he was also currently experiencing for a duration of more than three years and which occurred all the time

*January 2003 VA treatment record reflecting a request for a refill of cortisone cream for blister lesions on his feet

After reviewing the claims file in its entirety, the examiner is asked to address the following:

(a) Provide an opinion as to whether the Veteran's foot blisters, at least as likely as not, had their onset during service or are otherwise related to it.

(b)  Provide an opinion as to whether the Veteran's foot blisters, at least as likely as not, were caused by, a result of, or aggravated by his service connected bilateral pes planus with plantar fasciitis.

A complete rationale should be provided for any opinion provided.  

3.  Obtain a VA medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's chronic rib pain.  The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*September 2000 STR reflecting a rib cage injury with an assessment of probable bruised ribs on the right.

*January 2001 STR reflecting complaint of right rib pain and assessment of right ribcage costochondritis.

*April 2001 STR reflecting an assessment of rule out cholelithiasis and gastritis.

*June 2005 VA treatment record reflecting complaints of left lower anterior rib cage pain and assessment of musculoskeletal chest wall pain.

*August 2005, April 2006, and December 2006 VA treatment records reflecting tender inferior margin left anterior rib cage lateral to the midclavicular line.

*May 2007 VA treatment record reflecting complaints of right-sided ribcage pain for the past four months.

*August 2009 private treatment record reflecting a CT chest scan revealing diffuse pulmonary metastases and a number of sclerotic lesions within the posterior right sixth rib.

*April 2010 private treatment records including chest x-rays and CT angiography of the chest


After reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Can the Veteran's rib cage pain that he experienced after separation be associated with a chronic disability?

(b)  If so, provide an opinion as to whether any such disability, at least as likely as not, had its onset during service or is otherwise related to it.  Address the in-service assessment of costochondritis.

c)  If so, provide an opinion as to whether any such disability, at least as likely as not, was caused by, a result of, or aggravated by his service-connected metastatic colon cancer and/or GERD.

A complete rationale should be provided for any opinion provided.  

4.  Obtain a VA Gulf War medical opinion from a qualified health care provider to determine whether the Veteran had had an undiagnosed Gulf War illness and/or chronic multi-symptom illness.  This opinion is being requested in conjunction with the service connection claims for both stomach pain and rib pain.  

The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*July 2001 CCEP report reflecting exposure to IOL exposure wells, chemicals, weapons uranium, weapons air burst, oil fire smoke, petrochemicals, depleted uranium, nerve gas or other nerve agent, mustard gas or other blistering agent.

*October 2001 STR reflecting that he was in the Gulf War from August 1990 to May 1991 as a fuel handler and driver of ammunition; exposure to oil fire residue for at least one month; application of insect repellant onto the skin and insecticide on his uniform; and taking "P.B. tablets."

*In-service complaints of chronic rib pain and stomach pain.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Address the service connection claim for stomach pain.  Provide an opinion, to the extent possible, as to whether the Veteran had a chronic disability productive of stomach pain, separate and distinct from the service connected GERD. 

b)  Provide an opinion as to whether the Veteran had symptoms of an undiagnosed Gulf War illness, particularly involving the skin, muscle pain, joint pain, and/or gastrointestinal symptoms.  In providing this opinion, specifically address the Veteran's post-service complaints of stomach pain (aside from GERD) and rib pain.

c)  Provide an opinion as to whether the Veteran had a medically unexplained chronic multisymptom illness, particularly involving the skin, muscle pain, joint pain, and/or gastrointestinal symptoms.  In providing this opinion, specifically address the Veteran's post-service complaints of stomach pain (aside from GERD) and rib pain.

A complete rationale should be provided for any opinion provided.  

5.   Readjudicate the Veteran's claims for service connection for bilateral chronic Achilles and hamstring tendonitis, bilateral foot blisters, chronic rib pain, and stomach pain for accrued benefits purposes.  If the benefits sought on appeal are not granted, the appellant and her attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


